DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-3, 5-10, 23-25, 31-48 are allowed for the below reasons.
 	In regards to claim 1, the prior art of reference does not disclose singly or in combination to render a method for determining, by the UE, to refrain from responding to the descrambled non-cell specific paging message based at least in part on one or more service information parameters in the descrambled non-cell specific paging message.
 	In regards to claim 23, the prior art of reference does not disclose singly or in combination to render an apparatus for determining, by the UE, to refrain from responding to the descrambled non-cell specific paging message based at least in part on one or more service information parameters in the descrambled non-cell specific paging message.
	In regards to claim 37, the prior art of reference does not disclose singly or in combination to render an apparatus for determining, by the UE, to refrain from responding to the descrambled non-cell specific paging message based at least in part on one or more service information parameters in the descrambled non-cell specific paging message.
 	In regards to claim 43, the prior art of reference does not disclose singly or in combination to render a non-transitory computer-readable medium for determining, by the UE, to refrain from responding to the descrambled non-cell specific paging message based at least in part on one or more service information parameters in the descrambled non-cell specific paging message.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K.  WILFORD SHAHEED whose telephone number is (469)295-9175.  The examiner can normally be reached on Monday-Friday 9 am-5pm; 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643